                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF VIRGINIA
                         Newport News Division

LAURA HILL,


                 Plaintiff,

V.                                                     Civil No. 4:18cvl37

JAMESTOWN-YORKTOWN FOUNDATION,




                 Defendant.




                             OPINION AND ORDER


      This matter is before the Court on a Partial Motion to Dismiss

by   defendant     Jamestown-Yorktown       Foundation      (''Defendant"   or

"Foundation"),     pursuant   to    Federal    Rules   of   Civil   Procedure

12(b)(1) and 12(b)(6). Def.'s Mot., ECF No. 7.               After examining

the briefs and the record, the Court determines that oral argument

is   unnecessary   because    the   facts     and   legal   contentions     are

adequately presented, and oral argument would not aid in the

decisional process. Fed. R. Civ. P. 78(b); E.D. Va. Loc. R. 7(J).

Thus, the Court DENIES Defendant's Request for a hearing.

      For the reasons stated below. Defendant's Motion to Dismiss

is GRANTED in part and DENIED in part, and plaintiff Laura Hill

("Plaintiff") is PROVIDED leave to amend her complaint.
                   I. FACTUAL AND PROCEDURAL HISTORY


                         A. Factual Backgroimd^

      Defendant is a state agency tasked with operating two living

history museums that focus on the early history and settlements in

Jamestown and Yorktown, Virginia.        Am. Compl., Prelim. Statement.

Plaintiff began working for Defendant in March of 2007 as a museum

program assistant in the On-Site Education Department.                Id. H 6.

In October of 2011, Plaintiff started            working as a part-time

historical interpreter in the Interpretive Services Department.

Id.   Plaintiff was terminated from this position in December 2011

after requesting time off.       Id. H 7.

      In April 2012, after meeting with her managers. Plaintiff was

rehired   as   a   historical   interpreter   and    was   assigned    to   the

Powhatan Village interpretive site, where she was the only African

American employee. Id. Hf 8-9.            On July 27, 2012, Plaintiff

complained to managers that her supervisor was under-scheduling

her and failing to train her.           Id. at 10.     Beginning in 2013,

Plaintiff reported to her interpretive site and human resource

managers that she was being subjected to racial discrimination.




1 The facts recited here come from the Amended Complaint and are assumed true
only to decide the motion to dismiss.   The facts stated here are not factual
findings for any purpose other than consideration of the pending motion. See
Erickson v. Pardus, 551 U.S. 89, 94 (2007) ("[W]hen ruling on a defendant's
motion to dismiss, a judge must accept as true all of the factual allegations
contained in the complaint.").
disparate treatment, and a hostile work environment created by her

supervisor.       Id. at 10.

      On September 9, 2013, Plaintiff filed a racial discrimination

and retaliation complaint with the EEOC after someone vandalized

her employee mailbox {charge No. 437-2013-01205).                 Id.    She later

amended that complaint in 2014 and 2015 to include harassment and

vandalism of her employee locker.                Id.    On January 1, 2015,

Plaintiff was reassigned to another interpretive site with a new

supervisor. Id.

      During her time working for Defendant, Plaintiff applied for

numerous positions but was either denied interviews or not selected

for   the   position,      whereas   younger,    less   qualified        people   of

different races than her were chosen.             Id. at 11-21.          Plaintiff

also endured discipline and harassment that other employees of

different ages and races did not endure, including the following:

citations and suspensions for not showing up to work when she was

there or had a legitimate reason not to be, id.                   21, 24-25, 30-

31, 42; disruptions to her training responsibilities, id. 1I1[ 22,

29,   32,   37,   39-41,    43,   49-50;   and   numerous    other      citations,

reprimands, suspensions, and interferences, id. HH 21-57.                   During

this time period. Plaintiff filed complaints of these employment

acts with the Virginia Employment Commission, the federal Equal

Employment    Opportunity      Commission    ("EEOC")/      and    the    Virginia
Occupational Safety and Health Administration.           Id. H 38, 44, 46,

53, 71, 83.


      On September 21, 2018, Plaintiff was reassigned from her

position as a part-time historical interpreter to a position as a

non-costumed interpretive tour guide, which required a reduced

skill set and resulted in Plaintiff working fewer hours. Id. f 58.

Plaintiff requested greater responsibilities and more hours and

sought to discuss her concerns about the reassignment, but she

never received any replies from her managers.            Id. HH 59-60.       On

October 23, 2018, Plaintiff's managers called Plaintiff into a

meeting and terminated her employment, purportedly because she

improperly started a tour early on October 14, 2018.             Id. K 62.

                        B. Procedural Background

      Plaintiff filed her Complaint against Defendant on October

26, 2018, alleging five counts of employment discrimination: Count

1 - Discrimination on the basis of race in violation of Title VII


of   the   Civil   Rights   Act   of   1964   {"Title   VII");   Count   2

Retaliation in violation of Title VII for having filed Virginia

and Federal "EEO claims;" Count 3 - Hostile work environment based

on race, religion, and retaliation; Count 4 - Discrimination based

on religion; and Count 5 - Discrimination in violation of the Age

Discrimination in Employment Act ("ADEA"). Compl., ECF No. 1.

Plaintiff filed an Amended Complaint on December 6, 2018, alleging
the same statutory violations but adding more factual detail. Am.

Compl., ECF No. 4.

     On February 5, 2019, after receiving an extension of time to

file an answer, Defendant filed the instant partial motion to

dismiss pursuant to Federal Rules of Civil Procedure 12(b)(1) and

12(b)(6), Mot., ECF No. 7; Def.'s Memo, ECF No. 8, along with an

answer to the Amended Complaint, Answer, ECF No. 9.      On February

13, 2018, Defendant filed a request for a hearing.      Def.'s Req.,

ECF No. 10.   Plaintiff filed her response in opposition to the

motion to dismiss on Februaiy 19, 2019, which was refiled on

February 20, 2019 to correct a minor procedural filing error.

Pl.'s First Resp., ECF No. 11; Pl.'s Second Resp., ECF No. 12.

Defendant replied on February 25, 2019.    Def.'s Reply, ECF No. 25.

Having been fully briefed, these matters are now ripe for review.

                        II. LEGAL STANDARD


                            A. Rule 12(b)(6)

     The Rule 12(b)(6) standard of review permits dismissal when

a complaint fails ''to state a claim upon which relief can be

granted."   Fed. R. Civ. P. 12(b)(6).     A complaint fails to state

a claim if it does not allege "enough facts to state a claim to

relief that is plausible on its face."    Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007).    Though a complaint need not be detailed,

the "[f]actual allegations must be enough to raise a right to
relief above the speculative level."         Id. at 555; see Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009).

       A motion to dismiss tests the sufficiency of a complaint

without resolving factual disputes, and a district court "'must

accept as true all of the factual allegations contained in the

complaint' and 'draw all reasonable inferences in favor of the

plaintiff.'"    Kensington Volunteer Fire Dep't v. Montgomery Cty.,

684 F.3d 462, 467 (4th Cir. 2012) (quoting E.I, du Font de Nemours

& Co. V. Kolon Indus., Inc., 637 F.3d 435, 440 (4th Cir. 2011)).

Although the truth of the facts alleged is presumed, district

courts are not bound by the "legal conclusions drawn from the

facts"   and   "need   not   accept   as   true   unwarranted   inferences,

unreasonable conclusions, or arguments."          E. Shore Mkts., Inc. v.

Assocs. Ltd. P'ship, 213 F.3d 175, 180 (4th Cir. 2000); s^ Iqbal,

556 U.S. at 678 (citing Twombly, 550 U.S. at 555).              "Threadbare

recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice."           Iqbal, 556 U.S. at 678

(citing Twombly, 550 U.S. at 555).          In order to survive a motion

to dismiss under Rule 12(b)(6), "a complaint must include 'more

than      an       unadorned,         the-defendant-unlawfully-harmed-me

accusation.'"    Johnson v. Am. Towers, LLC, 781 F.3d 693, 709 (4th

Cir. 2015) (quoting Iqbal, 556 U.S. at 678).2



2 A motion to dismiss under Rule 12(b)(6) is generally limited to a review of
the allegations in the complaint itself.   Goines v. Valley Cmty. Servs. Bd.,

                                      6
                              B. Rule 12(b)(1)

      A motion to dismiss for lack of subject matter jurisdiction,

pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure,

may attack a complaint on its face, insofar as the complaint fails

to allege facts upon which the court can base jurisdiction, or it

may attack the truth of any underlying jurisdictional allegations

contained in the complaint.         Beck v. McDonald, 848 F.3d 262, 270


822 F.3d 159, 165-66 (4th Cir. 2016). However, courts may consider documents
that are explicitly incorporated into the complaint by reference, Tellabs, Inc.
V. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007), and those attached to
the complaint as exhibits. Fed. R. Civ. P. 10(c). Courts may also consider a
document that was not expressly incorporated or attached to the complaint, so
long as the document was integral to the complaint and there is no dispute about
the document's authenticity. Am. Chiropractic Ass'n v. Trigon Healthcare, Inc.,
367 F.3d 212, 234 (4th Cir. 2004); Phillips v. LCI Int'l, Inc., 190 F.3d 609,
618 (4th Cir. 1999). A document is '"integral to the complaint'" "'where the
complaint relies heavily upon its terms and effect[.]'" Goines, 822 F.3d at
159 (quoting Chambers v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002)).
      Here, Defendant attaches two exhibits to its motion to dismiss: Exhibit
A, the EEOC Dismissal and Notice of Rights relating to Plaintiff's 2013-2016
EEOC charges, and Exhibit B, Plaintiff's EEOC charges from 2018. Def.'s Ex. A,
ECF No. 8-1; Def.'s Ex. B, ECF No. 8-2. Plaintiff references the EEOC charges
in her complaint and attaches two of the EEOC charges as exhibits to her response
in opposition to the instant motion. Pl.'s Ex. 1, ECF No. 12-1; Pl.'s Ex. 2,
ECF No. 12-2.
      First, although they were not attached to the Amended Complaint, the Court
finds it appropriate to consider the EEOC charges attached to the parties'
briefing because the charges were incorporated by reference in the Amended
Complaint, Am. Compl. ^ 71, and are "integral to the administrative history of
a subsequent civil discrimination complaint." Briggs v. T&D Plumbing & Heating
Co., No. WDQ-10-2714, 2011 U.S. Dist. LEXIS 94693, at *12 n.l7 (D. Md. Aug. 23,
2011) (citing Cepada v. Bd. of Educ., 814 F. Supp. 2d 500, 507 n.7 (D. Md. Apr.
28, 2011)). Second, the Court also finds it appropriate to consider Defendant's
Exhibit A, which is a Dismissal and Notice of Rights from the EEOC, also known
as a "Right to Sue Letter." This document, which Plaintiff does not contest is
authentic, triggers the time limit for Plaintiff to file a lawsuit. Pl.'s Ex.
A. Thus, like the EEOC charges. Exhibit A is "integral to the administrative
history of a subsequent civil discrimination complaint." See Briggs, 2011 U.S.
Dist. LEXIS 94693, at *12 n.l7. "[I]t is proper for this court to consider
[Plaintiff's] relevant filings with the EEOC . . ., none of which were attached
to the complaint, because [she] rel[ies] on these documents to satisfy the . .
. time limit requirements." Holowecki v. Fed. Express Corp., 440 F.3d 558, 565
(2d Cir. 2006).    Moreover, though Plaintiff's Amended Complaint does not
specifically reference the Right to Sue Letter provided as Defendant's Exhibit
A, Plaintiff's Amended Complaint does reference the fact that Plaintiff
"received Right to Sue letters on her claims."   Am. Compl. ^ 71.
(4th Cir. 2017); Adams v. Bain, 697 F.2d 1213, 1219 (4th Cir.

1982).     In the former situation, known as a facial challenge, the

court    is    required     to    accept       all   of   the    complaint's      factual

allegations as true, "and the plaintiff, in effect, is afforded

the same procedural protection as he would receive under a 12(b)(6)

consideration." Adams, 697 F.2d at 1219.

      In the latter situation, involving a challenge to the truth

of   the   jurisdictional          allegations,       also      known   as   a    factual

challenge, "the district court may regard the pleadings as mere

evidence       on   the   issue    and   may     consider       evidence   outside   the

pleadings."         Velasco v. Gov't of Indonesia, 370 F.3d 392, 398 (4th

Cir. 2004) (citing Adams, 697 F.2d at 1219).                       In explaining how

district courts should evaluate evidence presented in a factual

challenge,      the    United States       Court of       Appeals for the          Fourth

Circuit has indicated that it depends on whether the jurisdictional

facts    are    intertwined       with   the    merits    facts.     Kerns   v.   United


States, 585 F.3d 187, 196 (4th Cir. 2009).                        When jurisdictional

facts are not intertwined with the merits, the trial court may

weigh evidence         and resolve factual disputes to determine its

jurisdiction.         See Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006);

Adams, 697 F.2d at 1219.            In such a case, the plaintiff bears the

burden of proving jurisdiction by a preponderance of the evidence

and may present "affidavit[s], depositions or live testimony" to

meet its burden.          Adams, 697 F.2d at 1219; accord United States ex
rel. Vuyyuru v. Jadhav, 555 F.3d 337, 437-48 (4th Cir. 2009).               When

jurisdictional and merits facts are intertwined, "[i]t is the

better view that . . . the entire factual dispute is appropriately

resolved only by a proceeding on the merits."                 Adams, 697 F.2d at

1219; accord Kerns, 585 F.3d at 193, 196.

                               III. DISCUSSION


                           A. Preliminary Statement

     Defendant argues that the three-page preliminary statement of

the case in Plaintiff's Amended Complaint must be dismissed or

struck for failure to comply with Federal Rule of Civil Procedure

10(b).    According to Rule 10(b):

     A party must state its claims or defenses in numbered
     paragraphs, each limited as far as practicable to a
     single set of circumstances. . . . If doing so would
     promote clarity, each claim founded on a separate
     transaction or occurrence—and each defense other than a
     denial—must be stated in a separate count or defense.

Fed. R. Civ. P. 10(b). As recognized by another judge of this Court

discussing Rule 10(b), rather than "lump[ing] together" several

claims for relief, the ''preferred practice of pleading is to state

various     claims   for      relief        in   separate      counts"    because

"[o]therwise, the onus . . . is on the court to decipher which

facts    support   which    claims,    as    well   as   to   determine   whether

plaintiffs are entitled to the relief sought." Haynes v. Anderson

& Strudwick, Inc., 508 F. Supp. 1303, 1307 n.l (E.D. Va. 1981);

see also Shonk v. Fountain Power Boats, 338 F. App'x 282, 287 (4th
Cir. 2009) (affirming the district court's 12(b)(6) dismissal of

certain counts of a complaint and noting that, given the facts,

''each claim . . . should have been stated in a separate coimt").

Where a Defendant fails to comply with Rule 10(b), the typical

remedy is to allow the party to amend the complaint. 5A Charles

Alan Wright & Arthur Miller, Federal Practice and Procedure § 1322

(4th ed.) ("Even when a failure to comply with Rule 10(b) is shown,

leave to amend ought to be made available to the offending pleader

since the defect does not go to the merits of the action.").

Moreover, a court is required to "freely give leave [to amend]

when justice so requires," Fed. R. Civ. P. 15(a)(2), though                "a

district court may deny leave to amend if the amendment 'would be

prejudicial to the opposing party, there has been bad faith on the

part   of   the   moving   party,   or   the   amendment   would   have   been

futile.'"    United States ex rel. Nathan v. Takeda Pharm. N. Am.,

Inc., 707 F.3d 451, 461 (4th Cir. 2013) (quoting Laber v. Harvey,

438 F.3d 404, 426 (4th Cir. 2006) (en banc)).

       Here, Plaintiff's preliminary statement violates Rule 10(b)

because it is not presented in numbered paragraphs.            See Davis v.

Ala. Dep't of Human Res., No. 2:16cvl20, 2017 U.S. Dist. LEXIS

33518, at *12-13 (N.D. Ind. Mar. 9, 2017); Shaw v. Russell Trucking

Line, Inc., 542 F. Supp. 776, 781 (W.D. Pa. 1983). Thus, the Court

GRANTS Defendant's Motion to Dismiss the portion of the complaint

containing the preliminary statement.            Because this defect does

                                     10
not go to the merits and leave to amend must be freely given, the

Court PROVIDES Plaintiff fifteen (15) days to amend her Amended

Complaint to comply with Rule 10(b).

                            B. Eleventh Amendment


       Defendant argues that, pursuant to the Eleventh Amendment to

the United States Constitution, it is entitled to imm\mity from

Plaintiff's     ADEA    claims    because     it    is    an   agency   of   the

Commonwealth.3      This motion has been properly brought under Federal

Rule   of   Civil    Procedure    12(b)(1)     because,    although     Eleventh

Amendment immunity is not a "true limit" on jurisdiction, "[i]n

effect, the Eleventh Amendment limits the ability of a federal

district court to exercise its siibject-matter jurisdiction over an

action brought against a state or one of its entities."                 Roach v.

W. Va. Reg'l Jail & Corr. Facility Auth., 74 F.3d 46, 48 (4th Cir.

1996).      Although    a    plaintiff      bears   the   burden   of    proving

jurisdiction exists by a preponderance of the evidence, see Adams,

697 F.2d at 1219, because a defendant can waive sovereign immunity

and because sovereign immunity is raised more like an affirmative

defense, the Fourth Circuit has held that the defendant asserting




3 The Court notes that Defendant is only claiming immunity from suit for claims
arising under the ADEA. Although some federal statutes abrogate, or repeal.
Eleventh Amendment immunity, "the Supreme Court ha[s] specifically rejected
Congress' attempts to abrogate Eleventh Amendment imm\inity with respect to . . .
the ADEA." Constantine v. Rectors & Visitors of George Mason Univ., 411 F.3d
474, 496 (4th Cir. 2005) (citing Kimel v. Fla. Bd. of Regents, 528 U.S. 62, 91
(2000)).

                                       11
immunity bears the burden of demonstrating that immunity exists.

Hutto V. S.C. Ret. Sys., 773 F.3d 536, 543 (4th Cir. 2015).

                             1. Standard


     The      Eleventh   Amendment        to   the     United     States

Constitution provides that the "judicial power of             the United

States shall not be construed to extend to any suit in law or

equity, commenced or prosecuted against one of the United States

by Citizens of another State or by Citizens or Subjects of any

Foreign State."    U.S. Const, amend. XI.      "Although the Eleventh

Amendment, by its terms, applies only to suits brought against a

state by 'Citizens of another State,' it is well established that

'an unconsenting State is immune from suits brought in federal

courts by her own citizens as well as by citizens of another

State.'"     Lytle v. Griffith, 240 F.3d 404, 408 (4th Cir. 2001)

(quoting Edelman v. Jordan, 415 U.S. 651, 663 (1974)); accord Pense

V. Md. Dep't of Pub. Safety & Corr. Servs., No. 18-1554, 2019 U.S.

App. LEXIS 17369, at *5 (4th Cir. June 11, 2019) ("By 'draw[ing]

upon principles of sovereign immunity,' the Supreme Court has

'construe[d] the Amendment to establish that an unconsenting State

is immune from suits brought in federal courts by her own citizens

as well as citizens of another State,'" (quoting Port Auth. Trans-

Hudson Corp. v. Feeney, 495 U.S. 299, 304 (1990)) (alterations in

original).    This "immunity also extends to 'state agents and state

instrumentalities,'" Lee-Thomas      v.   Prince   George's   Cnty.   Pub.

                                  12
Sch., 666 F.3d 244, 248 (4th Cir. 2012) (quoting Regents of the

Univ. of Cal. v. Doe, 519 U.S. 425, 429 (1997)).            However, it does

not   extend    to   municipal    corporations,     counties,     or   similar

political subdivisions.       Mt. Healthy City Sch. Dist. Bd. of Educ.

V. Doyle, 429 U.S. 274, 280 (1977); Drewrey v. Portsmouth City

Sch. Bd., 264 F. Supp. 3d 724, 727 (E.D. Va. 2017).

      To determine whether a state entity is entitled to immunity

as an "airmE] of the state," the Fourth Circuit has articulated

four factors that courts should consider: (1) "whether a judgment

against the governmental entity would have to be paid from the

State's treasuiiy;"      (2) "the degree of control that the State

exercises over the entity or the degree of autonomy from the State

that the entity enjoys;" (3) "the scope of the entity's concerns—

whether local or statewide—with which the entity is involved;" and

(4) "the manner in which State law treats the entity." Cash v.

Granville Cty. Bd. of Educ., 242 F.3d 219, 222-24 (4th Cir. 2001).

                                 2. Analysis

      As   a   preliminary     matter,     the   Court   addresses     whether

Defendant is pursuing a facial or factual jurisdictional challenge




^ Although the Fourth Circuit once held that this factor is the "most salient,"
Cash V. Granville Cty. Bd. of Educ., 242 F.3d 219, 224 (4th Cir. 2001), the
Fourth Circuit recently noted that "more recent Supreme Court precedent suggests
that the first factor does not deserve such preeminence." United States ex rel.
Oberg v. Ky. Higher Educ. Student Loan Corp., 681 F.3d 575, 580 n.3 (4th Cir.
2012) (citing Fed. Maritime Comm'n v. S.C. Ports Auth., 535 U.S. 743, 765
(2002)).



                                      13
and, if factual, whether the jurisdictional and merits facts are

intertwined. Here, Defendant is making a factual challenge because

it is challenging the accuracy of jurisdictional allegations not

the    adequacy    of    the    allegations     on    the   face    of    the    Amended

Complaint.       Moreover, the facts are not intertwined here because

the jurisdictional issue of whether Defendant is an "ainn of the

state"    is    wholly     distinct    from     the   merits      issue    of    whether

Defendant       violated       the   ADEA.^     Because     the     facts       are   not


intertwined, the Court may weigh evidence presented beyond the

pleadings and resolve factual disputes pertaining                         to Eleventh

Amendment immunity.          Kerns, 585 F.3d at 196; Velasco, 370 F.3d at

398.


                                 a. State Treasury

       First, the Court addresses whether a judgment in this case

will be paid out of the Commonwealth's treasury.                   The Commonwealth

does provide substantial funding to Defendant.                 Defendant provided

the    Court    with    evidence     showing    that,   in 2019,     the    Defendant

received       $18,918,251      of   the   Commonwealth's      annual       budget    as

decided by the General Assembly of Virginia.                   Def.'s Budget Ex.,


® Immimity turns on the factors explained above: (1) whether the judgment will
be paid by the state treasury, (2) the degree of control exercised by the state,
(3) whether the entity is concerned with state or local matters, and (4) the
way state law treats the entity.           Cash, 242 F.3d at 224.         The merits of
Plaintiff's ADEA claim turn on the resolution of completely different facts:
(1) membership in a protected class; (2) satisfactory job performance; (3) an
adverse employment action; and (4) more favorable treatment of someone outside
the protected class with comparable qualifications. Causey v. Balog, 162 F.3d
795, 802 (4th Cir. 1998)



                                           14
ECF No.13-1. Defendant represents to the Court that this comprises

''more than half of the Foundation's annual operating budget," which

it suggests indicates that a judgment against Defendant would have

at least a tangential impact on the treasury. Def.'s Reply 6.

Moreover, Defendant argues that it "expects to be covered by the

Commonwealth of Virginia Public Liability Risk Management Plan.

Id.    Virginia Code § 2.2-1837 states that:

       A. Subject to the approval of the Governor, the Division
       [of Risk Management in the Department of the Treasury]
       shall establish a risk management plan . . . to provide:

       1. Protection against liability               imposed     by    law    for
       damages resulting from any claim:

       a.   Made  against any   state  department, agency,
       institution, board, commission, officer, agent, or
       employee for acts or omissions of any nature while acting
       in an authorized governmental or proprietary capacity
       and  in   the  course  and            scope    of   employment          or
       authorization; . . . .

If Defendant is covered, and a judgement against Defendant would

be satisfied by such a plan, such fact would militate in favor of

a finding of immunity, as recognized by at least one other court.

See Harbison v. Va. ex rel. Cuccinelli, No. 3:10cv297, 2010 U.S.

Dist. LEXIS 94548, at *13 (E.D. Va. Aug. 11, 2010), report and

recommendation adopted by 2010 U.S. Dist. LEXIS 94556 (E.D. Va.

Sep.   10,   2010)    (considering     application of       the       plan    to    be   a

sufficient payment from the state treasury).               Additionally, there

does   not   appear    to   be   any   statute       expressly    providing         that

Defendant,    rather    than     the   Commonwealth,       would       have    to    pay

                                        15
judgments entered against it. Cf. Drewrey, 264 F. Supp. 3d at 728

(''By statute, judgments against Virginia school boards are not

paid from the Commonwealth's treasury.")

       That said, Defendant has not provided any proof that the

Commonwealth's funds actually comprise over half of Defendant's

budget.    Additionally, even if they do, just "because state funds

may be lumped into a pool from which a [state entity] pays a

particular judgement," does not mean that the state is paying for

the judgment.      Drewrey v. Portsmouth City Sch. Bd., No. 2;17cv20,

2017 U.S. Dist. LEXIS 144507, at *11 (E.D. Va. July 10, 2017),

report and recommendation adopted by Drewrey, 264 F. Supp. 3d at

728.    Such a connection between the budget and the payment is "too

attenuated and indirect to be considered payment from the State's

treasury."       Id.     Moreover,     Defendant    only    speculates    that    a

judgment would be covered by the risk management plan and does not

provide the Court with evidence of such coverage, but rather states

that it will provide the plan to Plaintiff in discovery.                 Further,

as Plaintiff indicates, there is no statute expressly providing

that the Commonwealth will pay the judgment.

       Therefore, there are considerations weighing both ways and

the    record   before   the   Court   is    inconclusive   on   the   matter    of

whether the Commonwealth's treasury would pay the judgment. Though

proof of the liability risk management plan would shift the weight

in favor of finding immunity. Defendant only speculates as to its

                                        16
applicability.       Accordingly, Defendant has not met its burden to

show this factor favors immunity and the Court looks to the other

factors   to    determine      whether      Defendant   is    an    arm   of    the


Commonwealth for purposes of immunity.

                             b. Degree of Control

     Second, the Court assesses the degree to which Defendant is

controlled     by    the   Commonwealth.       "Under   the   degree-of-state-

control factor, we consider 'who appoints the entity's directors

or officers, who funds the entity, and whether the State retains

a veto over the entity's actions,' as well as 'whether an entity

has the ability to contract, sue and be sued, and purchase and

sell property, and whether it is represented in legal matters by

the state attorney general.'" Hutto, 773 F.3d at 546 (citing Oberg

V. Pa Higher Educ. Assistance Agency, 745 F.3d 131, 137 (4th Cir.

2014).

     Here,     the    Governor   and     Virginia   General        Assembly    have

substantial control over the board of trustees that administers

the Foundation.       The board is comprised of twenty-nine members -

twelve of which are appointed by the Governor of the Commonwealth

and approved by the General Assembly, eight of which are members

of the House of Delegates, and four of which are members of the

Senate.   Va. Code § 23.1-3206.          The other five members are chosen

by the board of trustees.        Id.   A board "composed of gubernatorial

appointees and state legislators or officials . . . . frequently

                                       17
indicates state control."        Oberg, 745 F.3d at 139.     In contrast,

for example, school boards that hold local elections for board

members have been deemed municipalities for immunity purposes in

part because their membership is determined locally.         See Drewrey,

264 F. Supp. 3d at 729.

      Additionally, as already stated, the Commonwealth (as opposed

to local governments or private sources) provides substantial

funding to Defendant. Def.'s Budget Ex., ECF No.13-1. Furthermore,

the Commonwealth controls Defendant's ability to acquire "lands,

property, and structures" by requiring the consent of the Governor

and requiring that the title to land and property be in the name

of   the   Commonwealth.   Va.    Code   §   23.1-3207.   Consent   of   the


Governor is also required to convey land by lease, to transfer any

real property, and to enter into certain contracts.          Id.    Certain

contracts also require approval of the Commonwealth's Secretary of

Education.     Id.   The lack of autonomy in these powers suggests

Defendant is controlled by the Commonwealth.          Cf. Oberg, 745 F.3d

at 139 (finding that "the power to enter into contracts, sue and

be sued, and purchase and sell property in [the entity's] own name,

all . . . suggest operational autonomy").

      In addition. Defendant must "adopt names, flags, seals, and

other emblems for use in connection with such shrines and copyright

the same in the name of the Commonwealth." Va. Code § 23.1-3207.

(emphasis added).      Unlike Virginia and North          Carolina school

                                    18
boards,   which, for example, by statute may be represented by

independent attorneys. Defendant is represented by the Attorney

General   of    Virginia,   suggesting        further    control    by   the

Commonwealth.   See Cash, 242 F.3d at 225 (citing N.C. Gen Stat. §

114-2.3) (finding the fact that a school board was represented by

private counsel weighed against finding control by the state of

North Carolina); Drewrey, 264 F. Supp. 3d at 728 (citing Va. Code

22.1-82, 22.1-83) (same in Virginia).         Thus, the Court finds that

the Commonwealth exercises substantial control over the Foundation


such that this factor weighs in favor of immunity.

                        c. Scope of Concerns

     Third, the Court evaluates whether the scope of Defendant's

concerns is local or statewide.          In    Cash,    the   Fourth Circuit

explained that school boards and county sheriff's offices are

examples of entities whose concerns are "primarily local" because

their jurisdictions are limited to the counties that they were

created to serve.    Cash, 242 F.3d at 227.         In other words, just

because education and law enforcement are statewide concerns, that

does not mean that the concern of the specific school board or law

enforcement department is statewide.      Id.

     Here, Defendant clearly has some local concerns as its task

is to operate museums located in the Jamestown and Yorktown area

of Virginia.    Unlike schools and sheriffs' departments, however,

the museums serve more than just the local community. The museums

                                 19
serve to educate people beyond the confines of the Jamestown and

Yorktown areas as their museum is open to visitors from the entire

Commonwealth of Virginia.             Moreover, the purpose of the Foundation

is   to    commemorate      the      growth      of   the     Commonwealth     and   the

"Commonwealth^ s role in shaping the fundamental principles of the

American constitutional system." Va. Code § 23.1-3207 (emphasis

added).    This shows its interest is not just in the local area but

in   the    Commonwealth        as    a    whole.          Another    fact   reflecting

Defendant's    service     to     the     concerns    of    the   entire    Commonwealth


rather than just the local area is that, effective October 1, 2016,

through     July    1,   2020,       the   Virginia        General    Assembly   tasked

Defendant with planning, coordinating, and implementing a 400th

anniversary        celebration        of    "landmark        events    in    Virginia's

history." Va. Code § 23.1-3209.1 (emphasis added). Other agencies

and institutions of the Commonwealth are to assist Defendant upon

request, and Defendant must receive prior written approval of the

Governor before engaging in numerous key tasks associated with the

celebration.       Id.   This is a decidedly state concern for Defendant.

Thus, this factor weighs in favor of finding immunity.

                                     d.    State Law


     Fourth, and finally, the Court considers how state law treats

the governmental entity - as a local or a state entity.                           "This

factor     requires      courts      to    consider    'the       relevant    statutes,

regulations, and constitutional provisions which characterize the

                                            20
entity, and the holdings of state courts on the question.'" Hutto,

773 F.3d at 548 (quoting Harter v. Vernon, 101 F.3d 334, 342 (4^^

Cir. 1996).

        Plaintiff    concedes      that   Defendant     is   an   agency      of   the

Commonwealth for which the Commonwealth's Secretary of Education

is responsible. See Am. Compl., Prelim. Statement; see also Va.

Code § 2.2-208       (declaring that the Secretary of Education is

responsible to the Governor for the Foundation).                   Defendant was

created by the General Assembly and is treated as an educational

institution     of    the       Commonwealth,     not    a   local      educational

institution.        Va.   Code § 23.1-3206.        The Foundation was formed

under the same title that created state institutions of higher

education,    which       are   treated   as    state   entities     for   immunity

purposes.     See Va. Code §§ 23.1-1300 to 23.1-2913; Md. Stadium

Auth. V. Ellerbe Becket, Inc., 407 F.3d 255, 265 (4th Cir. 2005)

(''Higher education is an area of quintessential state concern and

a traditional state governmental function.") (emphasis added). In

addition to    these      indicia   that state    law   treats Defendant as a


state    entity, the       statutory sections       referenced above          in   the

"degree of control" factor also indicate that the Foundation is

considered an entity of the state.              See Va. Code §§ 23.1-3206 to

23.1-3209.1.


     Moreover,       the    employees      of    the    foundation      are    state

employees.    Cf.    Va.    Code    § 2.2-2905(15)      (having    to    create    an

                                          21
exception from the Virginia Personnel Act for certain Foundation

employees, indicating that the employees are state employees who

would normally be covered by the Act and that some employees are

state employees covered by the Act).           Further, though there do not

appear    to    be     any   regulations     specifically    discussing       the

Foundation's status as a state entity nor any cases declaring the

Foundation a state entity for immimity purposes, such sources are

useful,   but    not    necessary,     considerations   that   the    Court   is

permitted to review in its evaluation of this factor. Here, the

statutory sections cited provide sufficient support that state law

treats Defendant as a state, not a local, entity.                    Thus, this

factor weighs in favor of immunity.

                                e. Conclusion


       The Court finds that, although the record is inconclusive on

the state treasury factor, the other factors weigh in favor of

immunity.      Therefore, Defendant is entitled to immunity, pursuant

to the Eleventh Amendment and the principle of sovereign immunity,

from    suit    for    the   alleged    ADEA   violations.       Accordingly,

Plaintiff's ADEA claim (Count V) is DISMISSED without prejudice.®




® "A dismissal for lack of standing—or any other defect in siibject matter
jurisdiction—must be one without prejudice, because a court that lacks
jurisdiction has no power to adjudicate and dispose of a claim on the merits."
S. Walk at Broadlands Homeowner's Ass'n v. Openband at Broadlands, LLC, 713
F.3d 175, 185 (4th Cir. 2013); accord Fleming v. Va. State Univ., 671 F. App'x
117, 118 (4th Cir. 2016) (per curiam) (affirming a dismissal for lack of subject
matter jurisdiction based on Eleventh Amendment immunity but modifying it to be
without prejudice).


                                        22
                    C. Timely Filing of EEOC Charges

      Next,   Defendant argues          that some   of   the   acts   alleged in

Plaintiff's Amended Complaint are time barred because Plaintiff

failed to allege them on time in the charges she filed with the

EEOC.   Defendant asserts that, because these allegations are time

barred, they should be dismissed from the Amended Complaint.

                                   1. Standard


      A plaintiff is required to file a charge with the EEOC before

filing suit under Title VII. 42 U.S.C. § 2000e-5(f)(1).                   Such a

charge must be filed with the EEOC within 180 days of any alleged

unlawful employment practice, or 300 days in states where there is

an agency with authority to grant or seek relief from any such

practices.    42   U.S.C.     §    2000e-5(e)(1).    Virginia     has   its   own

enforcement agency; therefore, the charge must be filed within 300

days after the alleged unlawful employment practice occurred. 42

U.S.C. 2000e-5(e)(1); see also Tinsley v. First Union Nat'l Bank,

155 F.3d 435, 440 (4th Cir. 1998).

      The   Supreme   Court       has   previously found       that   [d]iscrete

discriminatory acts are not actionable if time barred, even when

they are related to acts alleged in timely filed charges" and "each

discrete discriminatory act starts a new clock for filing charges



  The ADEA has the same requirement and thus, the same analysis applies.    29
U.S.C. § 626(d)(1); see Morse v. Virginia Dept. of Corrections, No. 3:13cv361,
2014 U.S. Dist. LEXIS 44756, *18 (E.D. Va. Mar. 31, 2014).      The Court does not
address the ADEA in this section because it has already dismissed the ADEA
claims lander the Eleventh Amendment.

                                         23
alleging that act." Nat^l R.R. Passenger Corp. v. Morgan^ 536 U.S.

101, 113 (2002). Certain adverse employment practices such as the

failure to promote, termination, denial of transfer, or refusal to

hire are such discrete acts. Id. at 110. "The Eastern District of

Virginia has held on multiple occasions that the '300-day period

begins to run "from the time at which the employee is informed of

the allegedly discriminatory employment decision, regardless of

when the effects of that decision come to fruition."'" Spida v.

BAE   Sys.   Info.    Sols.,     No.   l:16-cv-979,   2016   U.S.    Dist.   LEXIS

173311, at *11 (E.D. Va. Dec. 13, 2016) (quoting Panyanouvong v.

Vienna Wolftrap Hotel, 525 F. Supp. 2d 793, 796 (E.D. Va. 2007)).

      Unlike an allegation of discrimination grounded in discrete

acts, when a Title VII claim based on a hostile work environment

is alleged, a court is not necessarily constrained in its analysis

to only consider actions that occurred within 300 days of filing

the EEOC Charge.       The earlier incidents may still be timely under

the "continuing violation" doctrine.             According to the continuing

violation doctrine, "consideration of the entire scope of a hostile

work environment claim, including behavior alleged outside the

statutory time period, is permissible for the purpose of assessing

liability,    so     long   as   any    act   contributing   to     that   hostile

environment takes place within the statutory time period." AMTRAK

V. Morgan, 536 U.S. 101, 105 (2002). The Supreme Court has held

that the entire time period covered by a hostile work environment

                                         24
claim is considered "one unlawful employment practice" for Title

VII purposes.      See id. at 118. Therefore, "[i]n order for the

charge to be timely, the employee need only file a charge within

      . 300 days of any act that is part of the hostile work

environment." Id. at 118.

                                2. Analysis

      Here, Plaintiff filed seven different EEOC charges in 2018:

one on April 3, one on May 9, and five on October 23.                 Def.'s

Ex. B.    Defendant argues the following incidents listed in the

Amended Complaint are discrete acts that are time barred because

the acts were either not alleged in EEOC charges or the EEOC

charges describing such incidents were filed more than 300 days

after they occurred:

  • Plaintiff's termination in 2011 (October 23 charge)

  • Failure to hire in July 2015 (April 3 charge)

  • Failure to hire in March 2016 (not in any charge)

  • No-show incident on August 15, 2016 (October 23 charge)®

  • Reprimand on March 29, 2017 for an editorial Plaintiff wrote
      (October 23 charge)

  • No-show incident on March 29, 2017 (October 23 charge)

  • Failure to hire in April 2017 (April 3 charge)

  • Citation for damage to state property in July 2017 (October
      23 charge)




® A "no-show incident" is where Plaintiff was reprimanded for failure to "show
up" at work.

                                     25
    • Citation for excessive absenteeism on July 28, 2017 (October
       23 charge)

    • Citation      for    an   unauthorized        entry    into   the    historical
       clothing store on July 31, 2017 (October 23 charge)

    • No-show incident on or about August 27, 2017 (not in any
         charge)^

    • Combative meeting on August 31, 2017 (not in any charge)


       Plaintiff argues that, although these are discrete acts, they

 were timely filed because they may be considered as a part of her

 hostile work environment claim.             Defendant's reply clarifies that

 it is     not   arguing    for   dismissal of         Plaintiff's    hostile       work

 environment claim (Count III) but, rather, is arguing that the

 other claims of discrimination based on these discrete acts should


 be dismissed.      The Court agrees that, to the extent these discrete

 acts are alleged as a part of a hostile work environment, such a

 claim    should    not    be   dismissed    for     being   time   barred    because

 "behavior       alleged     outside       the    statutory    time       period,    is

 permissible for the purpose of assessing liability, so long as any




'Defendant claims that this is not alleged in any charge. However, the incident
Defendant is referring to is actually a part of the no-show that occurred on
August 16, 2017.   On or about August 28 is the day Plaintiff met with her
 supervisors about the no-show incident.         This act was alleged in her April 3,
 2018 EEOC charge. Def.'s Ex. B.

 10 Defendant also incorrectly states that this "combative meeting" was not
 alleged in any of Plaintiff's charges.          Plaintiff requested the meeting on
 August 31, 2017. This date is not reflected in the charges.               However, the
 meeting actually took place on September 6, 2017, and was alleged in Plaintiff's
 April 3, 2018 charge.     Def.'s Ex. B.

                                            26
act contributing to that hostile environment takes place within

the statutory time period." Morgan^ 536 U.S. at 105.

     However, to the extent her other claims are based on these

alleged discrete acts, those claims may be dismissed if the act

occurred more than 300 days from the date Plaintiff filed the EEOC

charge. Accordingly, the Court considers each incident in relation

to when Plaintiff filed the corresponding EEOC charge.

                       a. August 2017 Acts

     The Court begins by addressing two of the discrete acts that

Defendant asserts were not alleged in plaintiff's EEOC charges:

the no-show on or about August 27, 2017, and the combative meeting

on August 31, 2017.   As stated in footnotes 8 and 9 above, these

acts were actually alleged in the April 3, 2018 charge, just using

different dates in the sequence of events.    Thus, they occurred

within 300 days of the filing of the charge and are considered

timely.   Accordingly, Defendant's motion is DENIED insofar as it

is based on claims for these two discrete acts.


                        b. Undisputed Acts

     Next the Court addresses the acts whose late filing Plaintiff

does not dispute: Plaintiff's termination in 2011; failure to hire

Plaintiff in July 2015; failure to hire Plaintiff in March 2016;

reprimand for editorial on March 29, 2017; no-show on March 29,

2017; and Damage to state property in July 2017. The portions of

Plaintiff's claims for discrimination based on these discrete acts


                               27
are DISSMISSED with prejudice because they are clearly time barred

since the charges in which they were mentioned (or could have been

mentioned) were filed more than 300 days after the act occurred.

Thus, Defendant's motion is GRANTED to the extent it sought to

dismiss such claims.


                              c. Disputed Acts

      Other    claims     require     more     discussion      as    Plaintiff

specifically disputes their dismissal: (1) the failure to hire

Plaintiff in April 2017, (2) the unauthorized entry on July 31,

2017, (3) the excessive absenteeism on July 28, 2017, (4) the

August 15, 2016 no-show.       Each is addressed in turn below.

                        i. Failure to Hire April 2017

      With regard to the failure to hire in April 2017, the date of

such a discrete     act is the date        Plaintiff   was ''informed of    the


allegedly discriminatory employment decision." Spida, 2016 U.S.

Dist. LEXIS 173311, at *11.         Plaintiff claims, in her brief, that

she   was   notified    of    the   non-selection      in   June    2017;   this

corresponds with the allegation in her Amended Complaint that she

met with supervisors to discuss her non-selection in June 2017.

Am. Compl. H 13.        However, Defendant asserts that Plaintiff was

notified of the non-selection on May 22, 2017, which is consistent

with the allegation in her EEOC charge. Def.'s Ex. B.


  Although the March 2016 failure to hire is not alleged in any charge, even
if it had been alleged in the first possible charge (April 3, 2018) it would
have been alleged too late.

                                      28
       Technically, the EEOC charge and the Complaint do not conflict

because the EEOC charge provides the date she was "informed that

[she] was not selected" whereas the Complaint only alleges the

date she met with her supervisors to discuss the non-selection.

Compare Def.'s Ex. B with Am. Compl. K 13.          These two events are

not necessarily the same.       It is possible that Plaintiff was

notified    of   the   non-selection   prior   to    meeting   with     her

supervisors.     While the Court is required to accept allegations on

the face of the complaint as true, the Court "need not accept as

true unwarranted inferences."     E. Shore Mkts., Inc., 213 F.3d at

180.   Plaintiff's argument that the Amended Complaint alleges she

was informed in June is an unwarranted inference because of the

language in the EEOC charge that expressly states she was notified

of the non-selection on May 22.    In light of this clear, undisputed

language in the charge, the Court need not accept Plaintiff's claim

in her brief that she was notified in June 2017 as true.              Thus,

considering as true the allegations in the Amended Complaint and

the allegations in the EEOC charge. Plaintiff's charge for the

April 2017 non-selection was not timely filed.             Accordingly,

Defendant's motion is GRANTED, and any portion of any claim, other

than a hostile work environment claim, based on the failure to

hire her for the job she applied to in April 2017 is DISMISSED

with prejudice.




                                  29
          il. Unauthorized Entry and Excessive Absenteeism

      Next, the Court addresses unauthorized entry and excessive

absenteeism together.        Though Plaintiff does not dispute that such

acts occurred over 300 days before they were expressly alleged in

the October 23, 2018 charge. Plaintiff claims they were within the

scope of her April 3, 2018 charge and, thus, should be construed

as timely.12    The scope of an employment discrimination lawsuit is

determined by the scope of the EEOC charge filed prior to suit.

Jones V. Calvert Group, Ltd., 551 F.3d 297, 300 {4th Cir. 2009).

If a plaintiff fails to allege certain acts in her charge, she may

still advance such claims in a subsequent suit "so long as 'a

plaintiff's     claims   in   her     judicial   complaint   are    reasonably

related to her EEOC charge and can be expected to follow from a

reasonable     administrative       investigation.'"    Sydnor     v.    Fairfax

Cty., 681 F.3d 591, 594 (4th Cir. 2012) (quoting Smith v. First

Union Nat'l Bank, 202 F.3d 234, 247 (4th Cir. 2000)).               It follows

that, if a claim is within the scope of an EEOC charge, it is

considered filed on the date of that charge. Thus, that date

becomes the operative date for timely filing.

      To determine whether claims are reasonably related, courts in

the   Fourth   Circuit look    to    whether the   claims involve       the    same


place   of     work,   the    same     people,   and   the   same       type    of



12 The Court notes that Plaintiff's claims would also be timely if filed as a
part of the May 9 charge.

                                        30
discrimination.     Sydnor, 681 F.3d at 594-95.           For example, the

Fourth Circuit has found that a plaintiff's claims for failure to

provide an accommodation for a disability (working full duty with

a wheelchair), though not precisely the same type of accommodation

alleged in the EEOC charge (light duty work), were reasonably

related.     Id.   In contrast, the Fourth Circuit has rejected the

argument that a claim of sex discrimination is reasonably related

to an EEOC charge alleging race discrimination.            Bryant v. Bell

Atl. Md., Inc., 288 F.3d 124, 132-33 (4th Cir. 2002).

     Here,    Plaintiff's     April    3,   2018   EEOC    charge   alleges

discrimination in hiring, retaliation via discipline after October

16, 2017, and no-show incidents from March, July, and August 2017.

The May 9 amendment alleges retaliation for filing the April charge

and impediments to Plaintiff's growth at work by one of                 her

supervisors from July 30 to October 30, 2017.              The claims for

unauthorized entry are not reasonably related to the allegations

from the April 3 and May 9 charges because the people involved in

the unauthorized entry are not identified as being the same as the

people involved in the incidents alleged in the charges, and the

discriminatory act is very different from the acts alleged in the

April 3 and May 9 charges.

     The citation for excessive absenteeism, on the other hand, is

different because     it is    reasonably related     to    three   no-show

incidents alleged in Plaintiff's April 3, 2018 EEOC charge: (1)

                                      31
the March 27, 2017 no-show, (2) the July 17, 2017 no-show, and (3)

the    August    16,    2017    no-show.    Plaintiff       alleges    that   she    was

discriminated against when she was falsely accused of not showing

up for work on March 27 and July 17 and when her employer failed

to    follow    proper    protocol      that     requires    supervisors      to    call

employees that do not appear for their shifts when Plaintiff missed

her shift on August 16.               The citation for excessive absenteeism

allegedly occurred on July 28, 2017, which is after the July 17,

2017   no-show incident          but   before the       August   16,    2017 no-show

incident.       Such a citation would reasonably have been discovered

in    the   investigation        of    whether    the   no-show    incidents        were

discriminatory         because    an    administrative       investigation         about

Plaintiff being falsely accused of not showing up for work on the

alleged dates would reasonably include the citation she received

for having too many absences from work within the same time frame.

Thus, the excessive absenteeism citation is reasonably related to

the allegations of the no-show incidents in Plaintiff's April 3,

2018 charge and was, therefore, timely filed.

       Accordingly, Defendant's motion is GRANTED with respect to

the unauthorized entry but DENIED with respect to her excessive

absenteeism citation. The portions of the claims based on the

unauthorized      entry,       other    than    her   hostile    work    environment

claims, are DISMISSED with prejudice as time barred.




                                           32
                             ill. August 2016 No-Show

      Finally, for the August 15, 2016 no-show incident. Plaintiff

does not allege        the exact date        that she    was notified of       the

citation for not showing up.            However, the charge was not filed

until more than two years later on October 23, 2018.                     For the

charge to have been timely. Defendant would have had to notify

Plaintiff approximately a year and a half after the fact - which

is not a reasonable inference the Court can draw based on the way

Plaintiff's Amended Complaint and her EEOC charge are written.

The phrasing suggests that Plaintiff was notified on or near August

15,   2016.   Thus,   Defendant's      motion    is   GRANTED   and   Plaintiff's

Amended Complaint is DISMISSED with prejudice to the extent any

claims other than hostile work environment are based on this August

15, 2016 no-show incident.


                                 D. Right to Sue

                                    1. Standard


      After   the     EEOC    has   considered    a   plaintiff's     charge   and

completed the administrative procedures, it issues a "right-to-

sue letter." Title VII provides the plaintiff with "a ninety-day

period in which to file their claims after the EEOC has given them

a right-to-sue letter." Watts-Means v. Prince                   George's Family

Crisis Center, 7 F.3d 40, 42 {4th Cir. 1993) (citing 42 U.S.C. §

2000e-5(f)(1).




                                        33
     The "timing requirements for filing a lawsuit following an

EEOC right-to-sue notice have been strictly construed" in the

Fourth Circuit. Lewis v. Norfolk Southern Corp., 271 F. Supp. 2d

807, 811 (E.D. Va. 2003) (citing Harvey v. City of New Bern Police

Pep't, 813 F.2d 652 (4th Cir. 1987)). For example, in Harvey, the

Fourth Circuit affirmed the dismissal of a complaint filed "ninety-

one days after" the receipt of a right to sue letter. Harvey, 813

F.2d at 654. Similarly, in Boyce v. Fleet Finance Inc., 802 F.

Supp. 1404, 1411 (E.D. Va. 1992), another judge of this Court

dismissed a complaint filed ninety-two days after the right to sue

letter was received.


     The    Fourth      Circuit     has    expressly     rejected      a   legal

interpretation of       "receipt"    that necessarily requires "actual

receipt,"   as   such   a   rule    may   allow   a   plaintiff   to   unfairly

manipulate the limitations period. See Watts-Means, 7 F.3d at 41-

42 (finding that the limitations period did not begin to run when

the plaintiff picked up her EEOC right to sue letter at the post

office, but rather, it started five days earlier when a notice was

left at the plaintiff's home stating that a certified letter was

"available for pickup" at the post office); Harvey, 813 F.2d at

654 (concluding that the limitations period began the day the EEOC

right-to-sue letter was received and signed for by the plaintiff's

wife even though she did not alert the plaintiff to the letter

until six days later); Nguyen v. Inova Alexandria Hosp., 187 F.3d

                                      34
630,   1999   U.S.   App.   LEXIS   17978,   at   *9-10   (4th   Cir.   1999)

(unpublished table opinion) (holding that ''the limitations period

began to run when the Notice of Right to Sue was delivered to [the

plaintiff's] home and picked up by a designated neighbor" even

though the plaintiff was on vacation and did not actually receive

such letter from her neighbor until more than a week after it was

delivered).

       When the date that an EEOC right to sue letter was delivered

to a plaintiff's home is "disputed or unknown," courts within the

Fourth Circuit apply a "presumption that notice was received three

days after it was mailed." Panyanouvong, 525 F. Supp. 2d at 796-

97 (citing    Nguyen,   1999 U.S. App. LEXIS 17978, at*9-10); see

Crabill v. Charlotte Mecklenburg Bd. Of Educ., 423 F. App'x 314,

321 (4th Cir. 2011) (stating that "the law presumes" receipt of an

EEOC right to sue letter three days after its mailing) (citing

Baldwin Cnty. Welcome Ctr. v. Brown, 466 U.S. 147, 148 n.l (1984)).

Such presumption, of course, is sxibject to being rebutted by

contrary evidence. Nguyen, 1999 U.S. App. LEXIS 17978, at *8-9;

Sherlock v. Montefiore Med. Ctr., 84 F.3d 522, 525-26 (2d Cir.

1996).

                               2. Analysis

       Here, Plaintiff filed Charge No. 437-2013-01205 on September

9, 2013 ("September 2013 Charge"), alleging race discrimination

and retaliation after her employee mailbox had been vandalized.

                                     35
Am. Compl. H 10.   Plaintiff later amended that charge in 2014 and

2015 to include the fact that someone vandalized her locker and to


allege harassment.   Id.   10.    The right-to-sue letter based on

that charge states that it was mailed on January 4, 2016.    Def.'s

Ex. A.   The Court has not been provided any information about the

date it was received and, thus, finds it appropriate to apply the

presumption that it was received three days after it was mailed.

See Panyanouvong, 525 F. Supp. 2d at 796-97.     As the letter was

mailed on January 4, 2016, it is presumed to have been received on

January 7, 2016.   Accordingly, Plaintiff would have had to sue on

her claims in the September 2013 charge and its amendments within

ninety days after that - on or before April 6, 2016.

     There is no indication Plaintiff filed a suit by that date

and she clearly filed the instant suit much later than that date.

Thus, any claims of discrimination based on the discrete acts in

the September 2013 Charge and its amendments are not timely filed.

Accordingly, to the extent Counts I, II, and IV are based on the

discrete acts alleged in the September 2013 Charge, Defendant's

motion is GRANTED and such claims are DISMISSED with prejudice.

     However, Plaintiff's claim of hostile     work environment is

different.   Plaintiff's allegations indicate that the September

2013 Charge and its amendments only alleged race discrimination,

retaliation, and harassment.   There is no indication that Plaintiff

alleged a hostile work environment at that time.    Moreover, it is


                                 36
possible      she   did   not even   have    the   basis for a     hostile     work

environment claim         until more    adverse     acts happened      to her in

subsequent      years.     Normally,    "[a]1lowing       a    plaintiff     to re-

allege claims from an earlier EEOC charge in a subsequent EEOC

charge would render the 90-day statute of limitations meaningless

because a plaintiff could evade the deadline simply by seeking

another right-to-sue letter." Harrach v. Berryhill,                    No. CV-17-

04244-PHX-DLR, 2018 U.S. Dist. LEXIS 214394, at *10-11 (D. Ariz.

Dec.    18,    2018).       However,    though     Plaintiff's     hostile     work

environment claim appears to be based on some of the same facts

that appeared in the September 2013 Charge and its amendments.

Plaintiff is not re-alleging the claims she alleged in that charge

because she did not have a hostile work environment claim at that


time.   Thus, allowing Plaintiff to include the acts alleged in the

September 2013 Charge and its amendments as a basis for her hostile

work environment claim would not run afoul of the intent of the


ninety-day filing rule because Plaintiff is not evading the time

requirement by refiling a claim.             Accordingly, Defendant's motion

is   DENIED    to   the   extent   it   sought     for   the   Court   to   dismiss

Plaintiff's hostile work environment claim.


                                IV. CONCLUSION


       For the reasons set forth above. Defendant's motion to dismiss

for failure to state a claim is GRANTED in part and DENIED in part.

Plaintiff is PROVIDED leave to file an amended complaint to comply

                                        37
with Rule 10(b). Plaintiff must file a new amended complaint within

fifteen (15) days of the date of this Opinion and Order.

     The Clerk is DIRECTED to send a copy of this Opinion and Order

to all counsel of record.


     IT IS SO ORDERED


                                               /•yrig^
                                             /s/
                                         Mark S. Davis
                               CHIEF UNITED STATES DISTRICT JUDGE


Norfolk, Virginia
July IS , 2019




                                38
